UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 6, 2013 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35684 35-2456698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Not applicable. (e)Split Dollar Agreement.On May 6, 2013, The LaPorte Savings Bank (the “Bank”) entered into a Split Dollar Agreement (“Split Dollar Agreement”) with Daniel P. Carroll.If Mr. Carroll dies while actively employed by the Bank, Mr. Carroll’s beneficiary or beneficiaries shall receive a payment in the amount of two times Mr. Carroll’s base salary.If Mr. Carroll dies after he has terminated employment with the Bank, Mr. Carroll’s beneficiary or beneficiaries shall not be entitled to any benefits under the Split Dollar Agreement.The foregoing description of the Split Dollar Agreement is qualified in its entirety by reference to the Split Dollar Agreement that is attached hereto as Exhibit 10.1 of this Current Report, and is incorporated by reference into this Item 5.02. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: None (b) Pro Forma Financial Information: None (c) Shell company transactions: None (d) Exhibits: Exhibit Number Description Exhibit 10.1 Split Dollar Agreement for Daniel P. Carroll SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: May 7, 2013 By: /s/ Michele M. Thompson Michele M. Thompson President and Chief Financial Officer
